Citation Nr: 1036253	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  94-05 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to December 
1970, with additional unverified periods of Reserve duty service 
thereafter.  His decorations include the Vietnam Service Medal 
with six stars, Vietnam Campaign Medal with device, Republic of 
Vietnam Cross of Gallantry with Palm and Frame, Purple Heart, 
Combat Action Ribbon, Navy Commendation Medal with Combat "V" 
and Navy Achievement Medal with Combat "V".

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from the Houston, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO).

In April 1998, the Board remanded the claim to the RO for further 
action, to include additional development of the evidence.  At 
that time, the Board noted that the Veteran's claim for service 
connection for a left knee disability had been pending since at 
least 1982, and was to be adjudicated on a de novo basis (the RO 
had treated it as a claim to reopen a finally denied claim).  
After completing the requested development, the RO continued the 
denial of the claim and returned the appeal to the Board for 
further consideration.

In July 2004, the Board remanded the claim so that the Veteran 
could be afforded a personal hearing.  In January 2005, the 
Veteran testified at a personal hearing before the undersigned 
Acting Veterans Law Judge at the RO.  He has also testified at 
personal hearings before RO Hearing Officers in March 1986 and 
August 1995, and before a Member of the Board who is no longer 
employed by the Board in January 1998.  Transcripts of the 
hearings have been associated with the claims file.  After the 
January 2005 hearing was completed, the case was returned to the 
Board.

In March 2005, the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) for additional development of the 
evidence.  After completing the requested development, the AMC 
continued the denials of the claim and returned the appeal to the 
Board for further consideration.

The Board remanded this claim again in July 2009.  The AMC 
conducted the additional development.  The claim again returns 
for appellate consideration.  

The July 2009 Board decision also denied a claim for service 
connection for a low back disability.  The appellant appealed 
that determination to the U.S. Court of Appeals for Veterans 
Claims (Court), but his appeal was dismissed.  The July 2009 
Board decision is final as to that issue and will not be 
addressed here.  


FINDING OF FACT

A left knee back disorder was not present during active or 
reserve service and is not shown to be etiologically related to 
service; arthritis is not shown within one year after the 
Veteran's separation from active military service.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
military service and arthritis of the left knee may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 
101, 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 
3.309(a) (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).
Duty to Notify

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim:  veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior to 
the enactment of the current section 5103(a) requirements in 
2000.  The Court acknowledged in Pelegrini that where, as here, 
the § 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying notice 
and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

The Veteran was sent multiple notification letters after the 
initial unfavorable decision, which satisfied the duty to notify.  
More recently, in August 2006, a notice letter was sent to the 
Veteran informing him of what evidence was required to 
substantiate the claim for service connection and of his and VA's 
respective duties for obtaining evidence.  The letter also 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  Accordingly, the Board finds 
that the duty to notify provisions have been satisfactorily met, 
and neither the Veteran nor his representative have pointed out 
any specific deficiency to be corrected.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records, post service VA and private treatment records, 
Social Security Administration records, the relevant VA 
examination reports, various lay statements, and the Veteran's 
own statements and personal hearing testimony.  Moreover, the VA 
examination reports are adequate, as they were predicated on a 
review of the claims file, the pertinent evidence of record, and 
the Veteran's statements, and they are sufficient for rating 
purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Consequently, the Board's duty to assist has also been met in 
this case.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Thus, the record demonstrates that the Veteran had 
knowledge of what was needed to substantiate the claims, which 
cured any defect in the notice provided.  Any defect in the 
notice is not shown to have affected the essential fairness of 
the adjudication or to cause injury to the claimant.  As such, 
there is no indication that there is any prejudice to the Veteran 
in considering the matters on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).  

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as arthritis, if manifest to a 
degree of 10 percent within one year after separation from active 
duty, may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board observes that, with respect to the Veteran's reserve 
service, the applicable laws and regulations permit service 
connection only for disability resulting from disease or injury 
incurred or aggravated while performing active duty for training 
(ACDUTRA) or injury incurred or aggravated while performing 
inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 
101(22), (24); 38 C.F.R. § 3.6.

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medial and lay evidence.  38 U.S.C.A. 
§ 1154(a).  For injuries alleged to have been incurred in combat, 
38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to grant service connection.  Collette v. Brown, 82 F.3d 
389 (1996).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
Section 1154(b) does not create a statutory presumption that a 
combat veteran's alleged disease or injury is service connected.  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it 
aids the combat veteran by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  Id.  
Section 1154(b) addresses the combat veteran's ability to allege 
that an event occurred in service while engaging in combat.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That section, 
however, does not address the questions of either current 
disability or nexus to service, both of which competent medical 
evidence is generally required.  Id. citing Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).  

Initially, the Board notes that the Veteran's service personnel 
record was requested but the record could not be found.  The 
Board understands the Court has held that, in cases where records 
once in the hands of the Government are missing, the Board has a 
heightened obligation to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 
Vet. App. 83, 85 (1992).  The Board's analysis herein has been 
undertaken with this heightened duty in mind.  

The Veteran asserted that he hurt his left knee during his 
service in Vietnam when he dove into a bunker during an attack.  
He also asserted that he again injured his left knee during a 
period of ACDUTRA in 1986 when, while loading fuses and working 
off the side of a tank, he injured his low back and left knee.  
He reported episodes of pain and swelling of the left knee since 
his active military service.

Service treatment records from the Veteran's first period of 
service show that in January 1970 the appellant stated that he 
had water on the knees.  Knee examination at that time was 
normal.  A consultation was ordered and a provisional diagnosis 
of "chondromalacia knees ?" entered.  The consultation report 
shows a normal knee examination with negative X-rays.  The 
examiner felt that the pain and swelling was due to the trauma of 
pounding the knees on a cement basketball court.  It was 
suggested that the Veteran restrain activity to a more moderate 
level.  He again reported pain in his knees in February 1970.  In 
September 1970, he was sent to the medical officer about his 
knees and the corresponding entry notes chronic traumatic 
synovitis.

A September 1970 report of examination for the purpose of 
extension of enlistment shows a normal clinical evaluation of the 
lower extremities and no defects.  The Veteran was afforded a 
separation examination in November 1970.  Clinical evaluation of 
the lower extremities at that time was again normal and no 
defects were noted.  A December 1970 treatment note states that 
the Veteran had had intermittent pain in knees since high school, 
mostly after playing a lot of basketball.  Past examinations and 
X-rays had reportedly been normal.  Examination in December 1970 
was also recorded as normal and the examiner suggested that the 
Veteran stop playing ball.

Treatment records from the Veteran's period of ACDUTRA at Ft. 
Carson in 1986 have been obtained and do not show any injury or 
complaint related to the left knee.  In fact, the service 
treatment records show a statement signed by the Veteran in 
July 1986 certifying that he did not suffer serious disease or 
injury during the period of ACDUTRA completed that date.

Post-service treatment records show diagnoses of left knee boney 
derangement, osteoarthritis and chondromalacia patella as early 
as 1982.  Current left knee disability is also shown in the 
medical evidence of record.

The Veteran was seen for a VA examination in November 2009.  He 
reported a prior medical history similar to the above, including 
the knee injury during his period of combat.  After reviewing the 
file and considering the Veteran's assertions, the examiner 
concluded that the current left knee degenerative joint disease 
was less likely than not related to playing basketball on 
concrete surfaces and more likely than not due to the effects of 
ageing, musculoskeletal conditioning, and a genetic 
predisposition to developing osteoarthritic joint conditions.  
In sum, the current medical records show that the Veteran has 
been diagnosed with a left knee disability, including arthritis; 
however, these records are dated more than 10 years after the 
Veteran's separation from service.  Moreover, the Veteran has not 
submitted any medical evidence positing a relationship between 
his current left knee disability and his military service, other 
than his own assertions.  In the absence of clinical findings of 
the disease during a period of service, or competent evidence 
relating the condition to service, the Board concludes that 
service connection on a direct or presumptive basis must be 
denied.  In this regard, the Board observes that a prolonged 
period without medical complaint can be considered, along with 
other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or disease was incurred in service, which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board again observes that the Veteran is a decorated combat 
veteran.  However, the VA examiner concluded that it was not 
likely that the Veteran's current left knee disability was 
related to his military service, and the Veteran has not 
proffered any contrary evidence.  A veteran is generally 
competent to testify about things that he has observed.  See 38 
C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
However, he is not competent to relate the currently diagnosed 
disability to an injury in service, and he is not competent to 
state that he had left knee arthritis within one year of his 
discharge from active duty.  Hence, his statements alone are 
insufficient to support the claim.  See Espiritu, supra.  
Moreover, the Board observes that the Veteran's statements with 
regard to his in-service incurrence are lacking credibility 
because the Veteran's mental status has been reported to be 
impaired.  Specifically, upon VA examination in February 2002, 
his insight and judgment for reality testing were noted to be 
limited and he was found to be not competent to handle the 
disbursement of his funds.  Consequently, while certainly not 
dispositive as to credibility, the physician's findings do call 
the Veteran's credibility into question with regard to recalling 
past events.  Moreover, the Veteran's current statements related 
to in-service incurrence contradict the statement he signed after 
his period of ACDUTRA in 1986.  

In sum, the preponderance of the competent evidence is against a 
finding of an in-service left knee disorder, and arthritis of the 
left knee was not manifest to a compensable degree within one 
year after separation from active military service.  
Consequently, the Board concludes that the benefit-of-the-doubt 
rule is not for application and the claim for service connection 
for a left knee disorder must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disorder is denied.  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


